Citation Nr: 0923921	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  06-25 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to June 25, 2004 for a 
grant of Dependency and Indemnity Compensation (DIC) based on 
service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to April 
1945.  He died on January [redacted], 1986.  The appellant is the 
surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
the cause of the Veteran's death.  The letter associated with 
the July 2005 rating decision specifies that DIC benefits 
were granted from July 1, 2004.  In fact, the appellant's 
claim for DIC benefits was received on June 25, 2004, so that 
is the effective date for DIC benefits.  See 38 C.F.R. 
§ 3.00.  However, the payment of DIC benefits properly began 
on July 1, 2004.  Payment of monetary benefits will commence 
the month following the effective date of the award.  38 
C.F.R. § 3.31.  The appellant expressed disagreement with the 
effective date assigned to the DIC award.  

The appellant testified by videoconference before the 
undersigned Acting Veterans Law Judge in March 2009.  A copy 
of the transcript of the hearing has been associated with the 
claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  
38 C.F.R. § 19.9 (2008).  As explained below, the facts and 
circumstances of this case require an attempt to retrieve and 
to consider additional evidence and to readjudicate the 
claim.  The relevant evidence of record is briefly summarized 
below.  

The Veteran died on January [redacted], 1986.  The appellant filed a 
claim for burial benefits in April 1986.  In June 1986, the 
RO reimbursed the appellant for the burial expenses for the 
Veteran's non-service connected death.  The appellant asserts 
that she also had filed a claim for service connection for 
the cause of the Veteran's death in 1986 and the effective 
date for the benefits should be January [redacted], 1986, the date of 
the Veteran's death.     

In September 2008 the appellant submitted a letter from the 
RO dated April 1986 that stated that an application for 
benefits had been received and that there was no need for the 
appellant to take any additional action.  This evidence was 
submitted after the July 2006 statement of the case and 
before the appeal was transferred to the Board in January 
2009.  The appellant has not waived consideration of the 
evidence by the agency of original jurisdiction.  The RO has 
not considered that evidence in conjunction with the 
appellant's and furnished a supplemental statement of the 
case, as is required.  38 C.F.R. § 19.31(b) (2008).  
Therefore, a remand is necessary for issuance of a 
supplemental statement of the case.  

The Board finds that the RO should ask the appellant to 
submit any other records concerning the claim for benefits in 
1986 that she may have in her possession.  The RO should also 
ask the appellant to submit copies of all claims filed in 
1986 and any other correspondence from the RO concerning the 
1986 claim.  

The appellant was issued a Veterans Claims Assistance Act 
(VCAA) notification letter in March 2005, which informed her 
about the information and evidence not of record that is 
necessary to substantiate her claim for DIC benefits; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  The RO sent a VCAA notice letter pursuant 
to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) to 
the appellant in January 2009.  However, after this notice, 
the claim was not readjudicated.  VCAA notice errors may be 
cured by issuance of a fully compliant notice, followed by 
re-adjudication of the claim.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by re-adjudication of the claim); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
re-adjudication of the claim, such as a statement of the case 
or supplemental statement of the case, is sufficient to cure 
a timing defect).  Thus, the Board finds that additional VCAA 
notice of the information or evidence necessary to establish 
a disability rating and the effective date of the disability 
pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) and readjudication of the claim are warranted, 
especially since the appellant is contesting the effective 
date assigned to the award of DIC benefits.  The RO will have 
the opportunity to correct such deficiency on remand.

Accordingly, the case is REMANDED for the following action:

1.	Ask the appellant to submit all records 
concerning the claim for benefits in 
1986 that she may have in her 
possession including copies of all 
claims filed in 1986 and any other 
correspondence from the RO concerning 
the 1986 claim. 

2.	Please send the appellant corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation of the information or 
evidence needed to establish a 
disability rating and effective date as 
outlined in Dingess v. Nicholson, 
19 Vet. App 473 (2006).  The letter 
should include notice of the 
information or evidence necessary to 
substantiate a claim for an earlier 
effective date.  

3.	Then, readjudicate the issue on appeal 
with consideration of the additional 
evidence associated with the claims 
file.  If any benefit sought remains 
denied, furnish a supplemental 
statement of the case to the appellant 
and his representative.  The case 
should then be returned to the Board, 
if otherwise in order. 

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this remand is to obtain evidentiary 
development and preserve the appellant's due process rights.  
No inference should be drawn as to the outcome of this matter 
by the actions herein requested.



The appellant's appeal must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2008).



_________________________________________________
C. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



